Filed 1/31/22 In re Samuel L. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re SAMUEL L.,                                                  B312657

 a Person Coming Under the                                         (Los Angeles County
 Juvenile Court Law.                                               Super. Ct. No. 18CCJP01678)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 BLANCA L., et al.,

           Defendants and Appellants.




      APPEALS from orders of the Superior Court of Los Angeles
County, Michael D. Abzug, Judge. Affirmed in part, reversed in
part, and remanded with directions.
      Ernesto Paz Rey, under appointment by the Court of
Appeal, for Defendant and Appellant Blanca L.
      Jill S. Smith, under appointment by the Court of Appeal,
for Defendant and Appellant Alberto L.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.
                     _____________________

      Blanca L. (mother) and Alberto L. (father) appeal from the
denial of mother’s request to change the juvenile court’s order
pursuant to Welfare and Institutions Code section 3881
terminating mother’s family reunification services with respect to
their 11-year-old son, Samuel L. Both parents also appeal from
the termination of their parental rights over Samuel following a
hearing under section 366.26.
      The parents argue that mother’s section 388 petition should
have been granted because, by the time of the combined hearings,
mother had established a significant change in circumstances—
namely, full compliance with her case plan—and because
continued reunification services would be in Samuel’s best
interest.
      By the time of the combined section 388 and section 366.26
hearings, Samuel had been under the jurisdiction of the
dependency court for over three years. During much of that time,
mother’s unstable mental health, combined with father’s inability
to protect Samuel from mother’s behaviors, caused Samuel well-


      1Subsequent undesignated statutory citations are to the
Welfare and Institutions Code.




                                2
documented distress, instability, and trauma. Among other
things, Samuel had received direct physical and emotional abuse
at the hands of mother, he had missed over two-thirds of his first
year of school, he had developed significant behavioral problems,
and he had been re-placed and then quickly re-removed from
mother’s care again when her mental health promptly
deteriorated. Mother’s erratic behaviors included persistently
taking Samuel out of school, discontinuing medications designed
to help Samuel with his autism diagnosis, refusing to enlist the
help of Samuel’s service providers, and engaging in inconsistent
visitation.
      The parents’ burden was to establish by a preponderance of
the evidence that the proposed change in order, namely
resumption of mother’s reunification services, would promote
Samuel’s best interests. In light of the record before it, the
juvenile court did not abuse its discretion in rejecting parents’
request for resumption of mother’s reunification services as being
against Samuel’s best interests.
      We reach a different result with respect to the parents’
assertion of the “beneficial relationship exception” to the
termination of their parental rights under section 366.26.
Shortly after the juvenile court issued its order terminating
parental rights, our Supreme Court issued In re Caden C. (2021)
11 Cal.5th 614 (Caden C.), which clarifies how juvenile and
appellate courts must apply the three separate prongs of the
beneficial relationship exception. Caden C. cautions that juvenile
courts must not consider whether the parents are capable of
resuming custody, or whether they are less capable of caring for
the child than the potential adoptive parent. (Id. at p. 634.) The




                                3
juvenile court’s brief oral ruling in this case plainly leaves open
the possibility that it considered these now impermissible factors.
      We are mindful of Samuel’s pressing need for permanency,
especially given his developmental and cognitive challenges
following three tumultuous years of failed reunification efforts.
However, the beneficial relationship exception is “a carefully
calibrated process” intended to protect both the child as well as
the rights of the parents. (Caden C., supra, 11 Cal.5th at p. 625.)
The juvenile court must therefore reevaluate how the exception
applies in this case with the recent appellate guidance in mind.
      Accordingly, we affirm the order terminating mother’s
request to resume reunification services but reverse and remand
the juvenile court’s orders terminating parental rights.
        FACTS AND PROCEDURAL BACKGROUND
A.    Removal and Detention
      Mother and father met in 2004 and were married in 2006.
Samuel was born in 2010.
      On February 13, 2018, the Los Angeles County Department
of Children and Family Services (the Department) received a
referral alleging that mother had hit seven-year-old Samuel. The
referral further alleged that mother had mental health issues,
and that father was not adequately protective of Samuel.
      A social worker met with the family on February 21, 2018.
Father expressed frustration with Mother’s escalating paranoia.
He disclosed that the family had moved from their previous
apartment after mother got into fights with the building manager
and a maintenance worker, whom mother believed wanted to kill
her and Samuel. She also believed that people at her new
apartment were trying to kill her. Father had seen mother drive
erratically with Samuel in the car because she believed that they




                                4
were being followed. Father felt unable to help mother, and said
that the situation made him feel hopeless.
       Mother confirmed that she was schizophrenic,2 and told
social workers that she believed that “thuggish” men were
following her and Samuel. She refused to send Samuel to school
because she believed his life was in danger.3 She claimed that
she was currently taking her medication; father said that she was
not.
       Samuel evinced substantial behavioral difficulties during
this interview. He appeared scared and looked to mother for
answers to the social worker’s questions. He was unable to sit
still or follow simple directions from his parents, acted younger
than his age, and behaved aggressively towards the family’s dog.
Mother said that Samuel was taking medication for attention
deficit hyperactivity disorder (ADHD), but could not provide any
evidence of a diagnosis. Neither parent could confirm whether
Samuel had an individualized education plan (IEP) to
accommodate any special needs or behavioral issues. School
personnel later confirmed that he did not have an active IEP.
       On February 22, 2018, father called social workers to report
that mother was threatening to take Samuel to New York or
Florida. He attempted to take her to a psychiatrist, but “she
went in and came right back out.” When father tried to take




      2Mother later backpedaled this assertion, claiming that
she was not schizophrenic but instead schizoaffective.
      3 Social workers were later able to confirm that Samuel had
extremely poor attendance at school, attending only 66 percent of
his kindergarten year and 68 percent of his first-grade year.




                                5
mother to meet with social workers, mother tried to jump out of
the moving car.
       On March 12, 2018, the Department obtained a removal
order and took Samuel into protective custody. Samuel told
social workers that when mother has not taken her medication
“she hits him,” “slapp[ing] him on the face” or “throw[ing] things
at him when he gets into trouble.” He said that mother “hits
hard when she hits him.”
       Samuel was placed with his maternal grandmother. He
was formally detained from both parents on March 15, 2018.
Mother and father were each granted monitored visitation.
B.    Jurisdiction and Disposition Hearing
      On March 14, 2018, DCFS filed a petition alleging multiple
grounds for jurisdiction over Samuel under section 300. Count a-
1 alleged that mother had physically abused Samuel, by throwing
objects at him and striking his face. Counts b-1 and b-2 alleged
that mother’s untreated mental illness rendered her unable to
provide regular care for Samuel, and reiterated that mother’s
physical abuse put him at risk of severe physical harm. These
counts also alleged that father failed to adequately protect
Samuel from mother’s abuse and erratic, paranoid behavior.
      Mother denied all allegations against her, claiming that she
was not schizophrenic, had no issues with paranoia or erratic
behavior, and was appropriately treating her existing mental
health conditions well. Father denied ever seeing mother hit
Samuel, but confirmed that mother experienced paranoid
psychosis when unmedicated. Father agreed that mother was
now appropriately medicating herself.
      On May 24, 2018, the juvenile court sustained the
jurisdictional allegations against mother, but struck all




                                 6
allegations that father had failed to protect Samuel. Mother and
father received reunification services. Mother’s case plan
required, among other things, that she undergo psychiatric
treatment, take all prescribed medication, and refrain from using
corporal punishment against Samuel.
C.     Supplemental Jurisdiction Petition
       By November 26, 2018, mother and father appeared to be
in full compliance with their case plans. Mother appeared stable,
was participating in psychiatric treatment, and was reportedly
taking her medications. Accordingly, the juvenile court returned
Samuel to his parents’ custody with family maintenance services
and safety measures in place.
       Just two months later, on January 25, 2019, the
Department filed a supplemental jurisdictional petition pursuant
to section 387, alleging that mother had once again physically
abused Samuel.4 The Department further alleged that mother
failed to take her medications as prescribed, instead grinding her
pills into powder and purporting to administer doses not
approved by her psychiatrist. Father reported that he sometimes
administered mother’s pills, and he assumed that she took them
on her own the rest of the time.
       Mother also discontinued Samuel’s medications, causing
him to regress significantly. He became aggressive, throwing
tantrums and refusing to go to school. Mother responded by
resorting to physical violence, allegedly slapping Samuel,
scratching his face, throwing him onto a couch and against a


      4The Department also filed a section 342 petition alleging
that mother and father had engaged in domestic violence in front
of Samuel.




                                7
wall, pulling him by his ears, and physically restraining him with
her hand over his mouth so that he could not scream for help.
Samuel told social workers that he felt safer at his grandmother’s
house because his “heart [didn’t] beat as fast” while there.
       On January 22, 2019, the Department obtained another
order authorizing Samuel’s removal, and to be placed with his
grandmother. On January 23, Mother asked to see Samuel
before he was taken to his grandmother’s house. She
immediately became aggravated, told Samuel that although she
loved him, he did not love her, and stormed away. Samuel was
left in tears.
       On March 26, 2019, the juvenile court sustained the
supplemental jurisdiction petition against mother and father. 5
D.    Termination of Reunification Services
      Over the next year, Samuel began to thrive. He was
diagnosed with autism and placed in a special needs school. He
began expressing fear about returning to mother’s custody due to
her mental health issues. He expressed the affirmative desire to
remain with maternal grandmother, saying, “I don’t want to
move schools again and again, I enjoy this school and I have
friends.” He told social workers that “he doesn’t want to feel like
he keeps getting bounced around and he doesn’t belong.”
      As Samuel’s situation improved, mother’s declined. She
continued to experience mood swings and occasionally displayed


      5 The court again amended this petition by interlineation,
striking language stating that mother’s failure to take her
prescribed medication “endanger[ed] [Samuel’s] physical health
and safety,” but retaining the allegation that this failure “place[d]
[Samuel] at risk of serious physical harm.”




                                 8
erratic behavior on visits with Samuel. She appeared to have
discontinued her prescribed medication. On October 10,2019, she
was psychiatrically hospitalized after an apparent nervous
breakdown. Mother withheld consent to release information
about the hospitalization or her diagnosis to the Department.
      Mother and father began displaying an inability or
unwillingness to recognize the nature of Samuel’s special needs.
On March 1, 2020, mother told social workers that “as soon as
[Samuel] is released to father she is going to place [Samuel] in a
‘normal school’ because she does not believe [he] needs to be in a
special education classroom because he is smart and deserves to
be in a regular classroom.” When the Department submitted a
referral for Samuel to be assessed by the regional center for
autism support services, mother refused to respond to service
providers, delaying Samuel’s assessment. As recently as
January 20, 2021, father expressed unawareness of any diagnosis
of autism or ADHD.
      Despite his therapist’s recommendation that father
separate from mother to provide Samuel with a safe
environment, father remained extremely reluctant to separate
from mother. He reported being afraid of what she would do to
him if he moved out. Mother told social workers that she and
father would temporarily separate until father regained control of
Samuel, but would immediately reunite and exercise joint
custody when their case closed.
      Mother and father also stopped complying with visitation
orders. Grandmother had to intervene when mother attempted
to physically discipline Samuel during visits. Father started
missing visits. And both parents began showing up to
grandmother’s house unannounced, demanding visitation with




                                9
Samuel regardless of the agreed-upon visitation schedule. This
caused Samuel to regress behaviorally, becoming overwhelmed to
the point of missing treatments.
       On March 9, 2020, the juvenile court terminated
reunification services and set a section 366.26 hearing.
       By this time, Samuel had made significant progress in
therapy. He started to open up to his grandmother and
therapists about his traumatic experiences with his parents. He
told his grandmother, “you have no idea about the bad things my
parents have done to me [translated from Spanish].” When he
was six years old, he said that mother had asked Samuel to jump
off a balcony because someone was trying to kill them. He also
said that he had witnessed mother attempt suicide at least three
times. Samuel felt that father “does not treat him like a person
and during his visitation father does not talk to him.”
       Samuel told social workers he felt “a little afraid” of
mother. Samuel wanted grandmother to continue monitoring his
visits with his parents so that he could “feel[ ] safe” and so that
grandmother “can end visits immediately if [they] go[ ] wrong.”
Samuel repeatedly expressed a desire to stay with his
grandmother, but felt that he could not say so in front of mother
because he feared that she “would kill herself.” He admitted that
he had lied to his and his mother’s psychiatrist to prevent mother
from finding out that he no longer wanted to live with her.
       On January 11, 2021, the juvenile court transferred
Samuel’s educational rights to his grandmother because his
“mental health ha[d] been impaired by . . . mother’s failure to
respond to the request to have regional services intervene and
provide help.” After receiving a regional services evaluation,
grandmother committed to adopting Samuel.




                                10
      Samuel reported that he wanted to remain in
grandmother’s care. When mother learned this, she became
upset, called Samuel, and berated him, implying that he did not
care for her. This caused Samuel profound distress.
E.    Mother’s Section 388 Petition
      On January 7, 2021, mother filed a section 388 petition
requesting that the juvenile court reinstate her reunification
services. She argued that the circumstances of their case had
changed because she was now in full compliance with her case
plan, and that Samuel would benefit from being reunited with
her and father.
      On May 12, 2021, the petition proceeded to a contested
hearing. As evidence, mother submitted letters from two
psychiatrists attesting to her psychological progress, including
the psychiatrist providing joint therapy to her and Samuel. After
hearing argument, the juvenile court expressed compassion for
mother’s struggles, but denied her petition. The court expressed
doubt about mother’s ability to provide Samuel with stability and
emotional support. However, even assuming that mother had
achieved a modicum of stability, the court determined that it was
in Samuel’s best interests to remain with his grandmother.
F.     Termination of Parental Rights
       The juvenile court then held a section 366.26 hearing to
determine whether mother and father’s parental rights should be
terminated. Mother and father argued that the parental-benefit
exception should protect their parental rights. Mother testified
that she and Samuel had developed a strong relationship. She
said that he called her three to four times per day, and that these
calls lasted between five and 30 minutes. She would help him
with his homework, and he would volunteer ideas for future




                                11
visitation dates. Sometimes he called just to see how she was
doing. Mother also testified that she had attended all of Samuel’s
medical appointments, and that after his autism diagnosis she
had begun taking classes on strategies for parenting autistic
children. She argued that it would be in Samuel’s best interest
for her to retain parental rights because she could give him a
better and more enriching life than grandmother.
      Following mother’s testimony, and in urging the court to
terminate the parental rights of both parents, minor’s counsel
admitted that “Samuel loves both of his parents,” and said that
the “[m]aternal grandmother is more than open to allowing both
parents to continue having a relationship with Samuel after he’s
adopted.” Minor’s counsel also recognized that “Samuel does
want to continue having a relationship with his parents.”
      Immediately before issuing its ruling terminating parental
rights, the juvenile court stated: “I realize that [Samuel is] seven
years old, and I also realize that he has his own cognitive
challenges, but the caregiver is committed to adoption and
Samuel, as we observed, is comfortable and doing well with the
grandmother and is not as comfortable with his mother it
appears to me, and I do find based on the totality of the record as
the mother’s testimony would suggest.” Thereafter, the court
went on to rule: “The court finds by clear and convincing
evidence that [Samuel] is adoptable and there are no . . . legal
impediments to adoption. . . . [A]nd based on the totality of the
record and applying the requisite standard of evaluation required
by law, the court finds that any benefit accruing to [Samuel] from
his relationship with . . . parents is outweighed by the physical
and emotional benefit [Samuel] will receive through the
permanency and stability of adoption.”




                                12
      Mother and father timely appealed.
                          DISCUSSION
A.     Mother’s Section 388 Petition
       Mother argues that the juvenile court erred in denying her
section 388 petition, which requested resumption of reunification
services. We review the denial for abuse of discretion. (In re
Stephanie M. (1994) 7 Cal.4th 295, 318-319.) “ ‘ “The appropriate
test for abuse of discretion is whether the trial court exceeded the
bounds of reason.” ’ ” (Ibid.) Without such excesses, “ ‘ “the
reviewing court has no authority to substitute its decision for
that of the trial court.” ’ ” (Ibid.)
       Section 388 allows a parent to petition the juvenile court to
change, modify, or set aside a previous order. To succeed, the
petitioner must “establish[ ] by a preponderance of the evidence
that (1) new evidence or changed circumstances exist and (2) the
proposed change would promote the best interests of the child.”
(In re Zachary G. (1999) 77 Cal.App.4th 799, 806.)6
       When, as here, reunification services have been terminated
and a section 366.26 hearing has been set, the juvenile court
must recognize that the focus of the case has shifted from the
parents’ interest in the care, custody, and companionship of the
child to the needs of the child for permanency and stability. (In
re Stephanie M., supra, 7 Cal.4th at p. 317.) At this stage in the


      6 The Department also disputes whether mother produced
new evidence or established changed circumstances. Because the
juvenile court based its ruling solely on the second prong of
section 388, we focus our discussion on whether parents proved
that the requested resumption of services would promote
Samuel’s best interests.




                                13
proceedings, the child’s best interests “are not to further delay
permanency and stability in favor of rewarding” the parent for
his or her “hard work and efforts to reunify.” (In re J.C. (2014)
226 Cal.App.4th 503, 527.) “A petition which alleges merely
changing circumstances and would mean delaying the selection of
a permanent home for a child to see if a parent, who has
repeatedly failed to reunify with the child, might be able to
reunify at some future point, does not promote stability for the
child or the child’s best interests.” (In re Casey D. (1999) 70
Cal.App.4th 38, 47, disapproved on other grounds in Caden C.,
supra, 11 Cal.5th at p. 636, fn. 5.)
       Mother’s section 388 petition was based solely on her
renewed compliance with her case plan. Her primary evidence
included letters of commendation from her two psychiatrists,
including the doctor who was providing joint therapy to mother
and Samuel. Mother cites these letters as dispositive of her
“effective . . . management of her mental health diagnoses.”
       Her briefs ignore the psychiatrists’ conditional assessments
of her progress. One doctor states that, based on his “limited”
interactions with her, mother appeared compliant with her
medication “[a]s far as [he] know[s].” The other writes that
mother is “making excellent progress towards reunification,” and
recommends that Samuel and his mother “spend more time
together.”7 While these letters attest to mother’s changing




      7 Samuel later confessed that he falsely told this
psychiatrist that he wanted to live with mother. He said that he
lied “because if [he] said he did not want to live with his mother,
[she] would kill herself.”




                                14
attitude toward managing her mental health, they do not
conclusively establish her stability.
       We note the record is filled with contradictory evidence
meriting a cautious assessment of mother’s psychiatric progress.
She relapsed quickly the first time she regained custody of
Samuel, taking him off his prescribed medications and subjecting
him to additional physical and emotional abuse. (See In re N.F.
(2021) 68 Cal.App.5th 112, 121, 122 [a parent’s “history of
completing programs and relapsing” evidences parental
instability, and is thus relevant when evaluating whether a
child’s “ ‘best interests in permanency and stability would be
furthered by’ derailing the child’s adoption”].)
       Significantly, during the time when mother was being
treated by both psychiatrists, she continued to display concerning
attitudes regarding Samuel’s special needs. For example, on
January 5, 2021, one psychiatrist wrote that “[i]t is important for
[Samuel’s] parents to have a clear understanding of autism and
[be] provided with parenting strategies through [Los Angeles
Harbor] Regional Center or UCLA [a]utism program.” The doctor
stated that she would recommend reunification “[i]f parents
comply with these services.” The following week, the juvenile
court transferred Samuel’s educational rights to his grandmother
because his “mental health ha[d] been impaired by . . . mother’s
failure to respond to the request to have regional services
intervene and provide help.” Two months after that, on March 2,
2021, mother continued to disregard the importance of his
enrollment in regional center services, repeatedly demanding
that Samuel be enrolled in Applied Behavior Analysis therapy
sessions before completing his regional center evaluation.




                                15
       Mother also made repeated unscheduled visits to Samuel’s
home, despite his therapist’s conclusion that these unannounced
visits were destabilizing Samuel’s mental health. Samuel’s
counsel requested that the juvenile court admonish mother about
this behavior as recently as March 10, 2021.
       On March 24, 2021, upset after discovering that Samuel no
longer wanted to live with her, mother disregarded
grandmother’s explicit instruction not to mention her
disappointment to Samuel. Instead, she immediately called
Samuel and told him that his desire to live with his grandmother
implied that he did not care about mother. This deeply upset
Samuel who, on April 14, 2021, told social workers that he
“d[id]n’t want his mother knowing of what he wants because she
might do something to harm herself.”
       Mother’s argument that her history of visitation and phone
calls should be favorably interpreted is doubtful. Her briefs at
best minimize, and at worst completely ignore, the harm she
caused by disregarding the visitation schedule and emotionally
manipulating Samuel over the phone. This incident alone shows
a troubling lack of progress towards providing permanency and
emotional support.
       Based on the totality of this record, the juvenile court was
justified in concluding that, after three years of failed attempts to
achieve the stability Samuel needed, mother had not shown by a
preponderance of the evidence that resumption of mother’s
reunification services would be in Samuel’s best interests. (In re
Zachary G., supra, 77 Cal.App.4th at p. 808 [denying a § 388
petition where parent could not demonstrate that the proposed
change would be in the child’s best interests].)




                                 16
B.    Termination of Parental Rights
      1.    Relevant Law and Standard of Review
      “ ‘At a permanency plan hearing, the court may order one of
three alternatives: adoption, guardianship or long-term foster
care. [Citation.] If the dependent child is adoptable, there is a
strong preference for adoption over the alternative permanency
plans.’ [Citation.]” (In re B.D. (2021) 66 Cal.App.5th 1218, 1224.)
In other words, if the trial court finds that the child is adoptable,
it must terminate parental rights unless a statutory exception
applies. (§ 366.26, subds. (b)(1) & (c)(1).)
      One such exception is the beneficial relationship exception,
which applies if “[t]he court finds a compelling reason for
determining that termination would be detrimental to the child”
because “[t]he parents have maintained regular visitation and
contact with the child and the child would benefit from
continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i).)
      A parent seeking the protection of this exception must
establish, by a preponderance of the evidence, each of the
following elements: (1) that the parent has regularly visited with
the child; (2) that the child would benefit from continuing the
relationship; and (3) that terminating the relationship would be
detrimental to the child. (Caden C., supra, 11 Cal.5th at p. 631;
see § 366.26, subd. (c)(1)(B)(i); Evid. Code, § 115.)
      Just two weeks after the juvenile court issued its order
terminating parental rights, our Supreme Court published an
opinion clarifying how juvenile and appellate courts must
interpret and apply the parental benefit exception. (Caden C.,
supra, 11 Cal.5th at p. 640.) The Supreme Court’s discussion
regarding the third element of the test is particularly relevant
here. That element asks juvenile courts to ascertain whether




                                 17
severing parental ties—and thus “terminating [the] parental
relationship”—would be detrimental to the child. (Id. at p. 633.)
“What courts need to determine, therefore, is how the child would
be affected by losing the parental relationship—in effect, what
life would be like for the child in an adoptive home without the
parent in the child’s life.” (Ibid.)
       Because any harm caused by loss of this relationship may
be significantly mitigated by the child’s adoption into a stable,
loving home, the court must then perform a delicate balancing
act. The “subtle, case-specific inquiry [that] the statute asks
courts to perform [is]: does the benefit of placement in a new,
adoptive home outweigh ‘the harm [the child] would experience
from the loss of [a] significant, positive, emotional relationship
with [the parent?]’ ” (Caden C., supra, 11 Cal.5th at p. 633.)
“When the relationship with a parent is so important to the child
that the security and stability of a new home wouldn’t outweigh
its loss, termination would be ‘detrimental to the child due to’ the
child’s beneficial relationship with a parent.” (Id. at pp. 633-634.)
       Caden C. thus clarifies that the juvenile court’s inquiry
must focus on the quality of the child’s relationship with the
parent. It is improper to “compar[e] the parent’s attributes as
custodial caregiver relative to those of any potential adoptive
parent(s),” or consider “whether the parent can provide a home
for the child.” (Caden C., supra, 11 Cal.5th at p. 634.) “[T]he
question is just whether losing the relationship with the parent
would harm the child to an extent not outweighed, on balance, by
the security of a new, adoptive home.” (Ibid.)
       In addition to these substantive clarifications, Caden C.
also directs appellate courts to apply a hybrid standard of review
to a juvenile court’s analysis of the beneficial relationship




                                 18
exception. The first two elements of the exception, which require
the juvenile court to “make a series of factual determinations”
regarding visitation and the parent-child relationship, “are
properly reviewed for substantial evidence.” (Caden C., supra, 11
Cal.5th at p. 640.) These determinations should “be upheld if . . .
supported by substantial evidence, even though substantial
evidence to the contrary also exists and the trial court might have
reached a different result had it believed other evidence.” (In re
Dakota H. (2005) 132 Cal.App.4th 212, 228.)
      But “the ultimate decision—whether termination of
parental rights would be detrimental to the child due to the
child’s relationship with his parent—is discretionary and
properly reviewed for abuse of discretion.” (Caden C., supra, 11
Cal.5th at p. 640.) Accordingly, we will not disturb the juvenile
court’s decision unless it “exceed[s] the limits of legal discretion
by making an arbitrary, capricious, or patently absurd
determination.” (In re Stephanie M., supra, 7 Cal.4th at p. 318.)
      2.    Analysis
       As we have said, the juvenile court found by clear and
convincing evidence that Samuel is adoptable. The parents do
not dispute this finding. Instead, they argue that the juvenile
court erred by not utilizing the proper legal standard in
evaluating the beneficial relationship exception. They primarily
fault the juvenile court for taking into consideration maternal
grandmother’s willingness to allow Samuel to continue having a
relationship with his parents after she adopted him. While the
Department agrees that such an analysis would constitute error,8


      8See In re J.D. (2021) 70 Cal.App.5th 833, 866, 868 (the
degree to which “postadoption contact [is] not necessarily




                                19
it argues that the court did not take the probability of continued
visitation into account when terminating mother and father’s
parental rights.
      At a more basic level of analysis, we cannot determine from
the record whether the court properly applied the correct legal
standard when analyzing the three elements of the beneficial
relationship exception, as clarified in Caden C. (See In re
Charlisse C. (2008) 45 Cal.4th 145, 159 [a “disposition that rests
on an error of law constitutes an abuse of discretion”].)
      The first element, uncontested on this appeal, is that “both
parents . . . have been visiting with [Samuel].” Our difficulty
begins with the second element, which asks whether Samuel has
a beneficial relationship with his parents. The juvenile court
made no explicit ruling on the second element, instead jumping
ahead to the third element’s balancing test, holding that “based
on the totality of the record and applying the requisite standard
of evaluation required by law . . . any benefit accruing to
[Samuel] from his relationship with his parents is outweighed by
the physical and emotional benefit [he] will receive through the
permanency and stability of adoption.” (Italics added.) The
juvenile court’s ruling, reviewed in context, appears to have
reached the conclusion that, even if parents had an extremely
strong and positive relationship with Samuel, the detriment he


precluded . . . must be put aside in assessing whether a child
would be harmed by the loss of a significant, positive emotional
relationship with a natural parent to such a degree that it is the
child’s best interest to select some permanent plan short of
adoption,” “the juvenile court must assume that if it decides to
sever parental rights, then parent and child will be left as not
just legal strangers to one another but also literal strangers”).




                                20
would suffer from the loss of that relationship would pale in
comparison to the tremendous benefits he would receive from
adoption.
      In the wake of Caden C., this approach to analyzing the
beneficial relationship exception is highly problematic. Caden C.
disproved of several considerations often used by juvenile and
appellate courts applying the exception. In particular, courts are
cautioned not to judge a parent’s relationship with their child
based solely on whether the parent acts (is capable of acting) as
the child’s custodian, or on the parent’s “continued struggles”
with the issues that led to dependency.9 (Caden C., supra, 11
Cal.5th at pp. 634, 637.) And, courts must not compare a
“parent’s attributes as custodial caregiver relative to those of any
potential adoptive parent(s),” as the permanency planning
hearing “is decidedly not a contest of who would be the better
custodial caregiver.” (Id. at p. 634.)
      In short, Caden C. instructs us that beneficial relationship
exception “does not require being a good parent; it does not
require that the parent have overcome the struggles that led to
the dependency, and it does not require that the parent be
capable of resuming custody.” (In re L.A.-O. (2021) 73
Cal.App.5th 197, 210.) Instead, the juvenile and appellate courts
must focus on “whether there is a substantial, positive emotional



      9 As the Caden C. court did, we note that a parent’s
struggles with the issues that led to the dependency are “relevant
to the application of the [beneficial relationship] exception” to the
extent that they are probative of whether a parent’s interactions
with his or her child negatively affects the child. (Caden C.,
supra, 11 Cal.5th at p. 637.)




                                 21
attachment between the parent and child.” (In re D.M. (2021) 71
Cal.App.5th 261, 270.)
       We cannot determine from the record whether the juvenile
court considered factors that Caden C. has held are forbidden.
What we can say is that, immediately before its ruling, the
juvenile court observed that Samuel “is comfortable and doing
well with [his] grandmother,” the prospective adoptive parent,
and “is not as comfortable with his mother.” The court went on to
find “that it would be detrimental to [Samuel] to be returned to
the parents.” These statements call into question whether the
juvenile court weighed the comparative merits of Samuel’s
adoptive and natural parents, and/or considered the degree to
which mother and father could perform as Samuel’s custodians.
Further, while the juvenile court stated that it was “applying the
requisite standard of evaluation required by law,” it did so
without any further explication and without the benefit of Caden
C.’s direction.
       The Department argues that any error was harmless. We
are not persuaded. The juvenile court’s ruling appears to rest on
a comparison no longer allowed under the law, i.e., the detriment
Samuel would suffer from the loss of a parental relationship as
compared to the benefits he would accrue from adoption. “We
cannot know how the court would have exercised its discretion if
it had the benefit of the Caden C. analysis when making its
ruling.” (In re D.M., supra, 71 Cal.App.5th at p. 271.)
       While recognizing Samuel’s urgent need for permanency,
especially in light of his lengthy plight in dependency court, the
beneficial relationship exception is “a carefully calibrated
process” intended to protect both the child as well as the rights of
the parents. (Caden C., supra, 11 Cal.5th at p. 625.) The




                                22
juvenile court must therefore reevaluate the relevant factors with
the recent appellate guidance in mind. (In re L.S. (2014) 230
Cal.App.4th 1183, 1194; see also In re L.A.-O, supra, 73
Cal.App.5th at p. 212 [reversing and remanding because the
reviewing court could not conclusively determine whether a
termination order complied with the standards established by
Caden C.]; In re J.D., supra, 70 Cal.App.5th at p. 868 [reversing
and remanding because the reviewing court “[could not] be
certain [the juvenile court] properly evaluated the evidence when
it came time to render its ultimate decision to terminate [the]
mother’s parental rights” prior to the publication of Caden C.].)
                         DISPOSITION
      The order denying parents’ section 388 petition is affirmed.
The orders terminating parental rights are reversed. The matter
is remanded for the juvenile court to conduct a new section
366.26 hearing.
      NOT TO BE PUBLISHED


                                           CRANDALL, J.*


We concur:



             ROTHSCHILD, P. J.             BENDIX, J.


      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                23